2018 IL App (1st) 170777 

                                             No. 1-17-0777

                                       Opinion filed April 25, 2018 



                                                                    THIRD DIVISION
     ______________________________________________________________________________

                                                 IN THE

                                  APPELLATE COURT OF ILLINOIS

                                            FIRST DISTRICT

     ______________________________________________________________________________
                                                   )
     ROBERT TEBBENS,                               )                    Appeal from the
                                                   )                    Circuit Court of
                      Plaintiff-Appellant,         )                    Cook County
                                                   )
        v. 	                                       )                    No. 2014 L 11339
                                                   )
     LEVIN & CONDE, JOEL L. LEVIN, JEAN CONDE, and )                    The Honorable
     KATHLEEN N. GRIFFIN,                          )                    John Ehrlich,
                                                   )                    Judge Presiding.
                      Defendants-Appellees. 	      )
                                                   )
                                                   )



                JUSTICE FITZGERALD SMITH delivered the judgment of the court, with opinion.
                Presiding Justice Cobbs and Justice Howse concurred in the judgment and opinion.

                                                OPINION

¶1          Plaintiff-appellant Robert Tebbens appeals from the grant of defendants-appellees Levin

     & Conde, Joel L. Levin, Jean Conde, and Kathleen N. Griffin’s motion to dismiss pursuant to

     sections 2-615 and 2-619 of the Code of Civil Procedure (Code) (735 ILCS 5/2-615, 2-619 (West

     2014)), dismissing with prejudice Robert’s lawsuit alleging legal malpractice against defendants,

     who served as his legal counsel during the dissolution of his marriage against Julie Tebbens. In
     1-17-0777



     that malpractice action, Robert claimed that his former counsel failed to submit to the trial court

     a marital settlement agreement (MSA) that accurately reflected the parties’ intent regarding the

     division of Robert’s pension plan between himself and Julie. On appeal, Robert contends that the

     trial court erred in finding his claims were barred by the doctrine of res judicata. For the

     following reasons, we affirm.

¶2                                          I. BACKGROUND

¶3          Robert filed his complaint against defendants in October 2014. By this complaint, Robert

     asserted claims for legal malpractice and breach of contract against all defendants (the

     malpractice case). Thereafter, the malpractice case was stayed due to Robert’s pending appeal in

     his underlying dissolution of marriage proceeding (the divorce case).

¶4          Meanwhile, the underlying divorce case was appealed to this court. In re Marriage of

     Tebbens, 2015 IL App (1st) 140566-U. Our decision in that cause fully lays out the facts, which

     we recite here in relevant part. Robert and Julie were married in 1995 and filed for dissolution of

     marriage in 2009. Both parties were represented by counsel during dissolution proceedings.

¶5          In brief, the trial court entered a judgment for dissolution of marriage in October 2012,

     incorporating a MSA into the judgment for dissolution. In part, the MSA divided the parties’

     retirement accounts and pension plans. Thereafter, the pension administrator requested an order

     that reflected a specific dollar amount for Julie’s distribution, rather than the percentage formula

     that was set out in the MSA. By this time, Robert was represented by new counsel. Eventually,

     the trial court modified the MSA over Robert’s objection. Robert appealed this modification, and

     on appeal, this court enforced the MSA language upon which the parties had originally agreed,

     holding that Robert was entitled to the entry of an order clarifying the dollar value of Julie’s

     share of the pension as Robert had originally requested.


                                                      2

     1-17-0777



¶6          In more detail, specific to the divorce appeal, Robert challenged the trial court’s entry of

     a Qualified Illinois Domestic Relations Order (QILDRO) by the circuit court, which apparently

     divided the pension percentage-wise in such a way that Julie took more than the parties had

     agreed upon. In April 2015, we reversed in part, vacated in part, and remanded with directions.

     In that cause, we recited the following facts, which are pertinent to the present appeal:

                  “In December 2009, Robert initiated the instant dissolution proceedings. The trial

            court entered a judgment for dissolution of marriage on October 31, 2012. Both parties

            were represented by counsel during dissolution proceedings. A marital settlement

            agreement (MSA) was incorporated into the judgment for dissolution. Amongst other

            things, the MSA divided the parties’ retirement accounts and pension plans:

                                                        ***

                  Regarding Robert’s pension from the Chicago Fire Department, the MSA provides:

                     ‘7.5 ROBERT’s interest in the Fireman’s Annuity Fund shall be allocated

                  between the parties as follows:

                         a. To JULIE, a sum equal to fifty percent (50%) of the marital value of

                  ROBERT’s vested accrued benefit under the Fireman’s Annuity Fund.

                         b. To ROBERT, the remaining balance of his vested accrued benefit under the

                  Fireman’s Annuity Fund including all sums not otherwise allocated to the Wife, and

                  all contributions on or after November 1, 2012.

                     The foregoing allocations to JULIE shall be implemented pursuant to the terms of

                  a Qualified Illinois Domestic Relations Order (QILDRO).’

                  Other retirement accounts were also divided:

                         ***

                                                      3

1-17-0777



             In November 2012, Robert filed a ‘motion to amend, or in the alternative, to vacate

      judgment for dissolution of marriage.’ Through this motion, Robert argued, in pertinent

      part, that paragraph 7.5 should be amended, as it did not conform to the parties’ true

      agreement. Specifically, Robert alleged the paragraph as submitted during negotiations

      read:

                ‘[Draft] 7.5 ROBERT’s interest in the Fireman’s Annuity Fund shall be allocated

             between the parties as follows:

                a. To JULIE, a sum equal to fifty percent (50%) of the marital value of

             ROBERT’s vested accrued benefit under the Fireman’s Annuity Fund, valued as of

             __________, 2012.

                b. To ROBERT, the remaining balance of his vested accrued benefit under the

             Fireman’s Annuity Fund including all sums not otherwise allocated to the Wife, and

             all contributions and accruals to his vested accrued benefit on or after _________,

             ____.’

             The court entered a ruling on the motion on December 21, 2012, stating, in relevant

      part:

                ‘Over Robert’s objection, Paragraph 7.5a of the Marital Settlement Agreement

             shall be modified to:

                         “2. To JULIE, a sum equal to fifty percent (50%) of the marital value (8­

                26-95 to 10-31-12) of ROBERT’s vested accrued benefit under the Fireman’s

                Annuity Fund, and all accruals to her portion after November 1, 2012.” ’

                      3. By Agreement, Paragraph 7.5b of the Marital Settlement Agreement shall

                be modified to:

                                                 4

1-17-0777



                     “To ROBERT, the remaining balance of his vested accrued benefit under the

                     Fireman’s Annuity Fund including all sums not otherwise allocated to the

                     wife, and all contributions and accruals to his portion after November 1,

                     2012.” ’

             On January 18, 2013, Robert filed a motion to clarify both the October 31, 2012

      judgment, and the December 21, 2012 order, asking the court to clarify these ‘to conform

      same to the parties’ agreement.’ In support, Robert recounted that while Paragraph 7.5 of

      the MSA awarded Julie 50% of the marital portion of his vested, accrued benefit under

      the Fireman’s Annuity Fund, and awarded Robert all remaining benefits and interest, that

      paragraph stated a percentage amount rather than a dollar amount for Julie. According to

      Robert, this percentage amount was insufficient for the Firemen’s Annuity Fund and

      Benefit Fund of Chicago to divide the asset as agreed upon by the parties. In support,

      Robert relied on a letter dated November 30, 2012, from the Fireman’s Annuity Fund.

      That letter states:

                 ‘In response to your recent request, we quote the following figures:

                 Based on our accountants review of your pension records we estimate that as of

             November 1, 2012 you would be entitled to a monthly annuity in the amount of

             $1,201.21 payable at age 50 with monthly annuity payments continuing for your

             lifetime.

                 This calculation is made pursuant to ILCS 5/6-126, and is based on your years of

             pensionable service credit at 17.93 years from your date of hire on December 1, 1994

             through November 1, 2012 and total contributions made to the Fund during that

             period.’


                                                  5

1-17-0777



             Because Robert and Julie were married August 26, 1995, argued Robert, his pre­

      marital service credits from December 1, 1994, through September 25, 1995, are his non-

      marital property. Thus, Robert submitted, it was the intent of the MSA that Julie should

      receive 50% of a monthly annuity of an amount less than the $1,201 amount, but rather

      should receive 50% $1,201 minus the credit for his premarital service. However, because

      of the ‘mechanics’ of a QILDRO and because a percentage order (rather than a dollar

      amount order) was entered, Julie ‘will not only receive the monies stated above, but also

      [ ] any increases in the pension earned by Robert through his post-divorce, non-marital

      efforts, including without limitation, promotions, salary raises, and the like.’

             The record on appeal also contains a document entitled ‘Firemen’s Annuity and

      Benefit Fund of Chicago QILDRO Benefit Estimate Statement’ dated November 1, 2012,

      reflecting Robert’s ‘Monthly Retirement Benefit as of last available payroll’ as $1,201.

             In her response, Julie admitted that service credits earned by Robert prior to the

      marriage would be considered Robert’s non-marital asset. Julie generally denied all other

      allegations or alleged she had insufficient information to provide an answer. She also

      stated:

                ‘JULIE further states that pursuant to the terms of the Judgment, the division of

             ROBERT’s pension will be effectuated by entry of a QILDRO. JULIE stipulates that

             any QILDRO entered in this matter with respect to ROBERT’s pension shall be in

             conformity with the stated requirements of the Fireman’s Annuity Fund.’

             Julie then filed her ‘memorandum in support of response to motion to clarify’ in

      which she argued that Robert’s motion to clarify was actually seeking a modification of

      the judgment and was therefore barred by res judicata. In the alternative, Julie also asked


                                                6

1-17-0777



      the court to apply the Hunt formula, as set forth in In re Marriage of Hunt, 78 Ill. App. 3d
653 (1979), to the pension division.

             Robert then filed his ‘motion to strike, or in the alternative, response to memorandum

      in support of response to motion to clarify.’ The motion contained two counts: Count I, a

      motion to strike; and Count II, a motion to clarify. By Count I, Robert asked that Julie’s

      memorandum be stricken, alleging she filed it late and without leave of court.

      Additionally, Robert argued that Julie could not now seek to have the pension divided

      under the Hunt formula. By Count II, Robert argued that res judicata did not bar his

      clarification motion because he was ‘not seek[ing] to amend, modify, vacate or otherwise

      change the substance of the Judgment or December 21, 2012 order, but rather to clarify

      the orders for the purpose of the preparation and entry of a [QILDRO].’ Additionally, he

      argued that ‘through no fault of the parties, the Fireman’s Annuity Fund is unable to give

      effect to the intention of the parties with the current [percentage] language of the

      Judgment, and therefore the Judgment must be clarified to include a dollar amount.’ He

      specified:

                ‘Robert is not trying to amend or vacate the Judgment, but to clarify the

             December 21, 2012 order. Robert does not dispute that Julie is entitled to 50% of his

             pension plan as of October 31, 2012, and does not seek to change this fact. However,

             in order for Julie to receive 50% of his pension plan as of October 31, 2012, that

             number must be reduced to a dollar amount. There exists no other way to accomplish

             the mandate of the orders. Robert further does not dispute that Julie is entitled to

             accruals to her portion of the plan, i.e. cost of living increases. However, she is not

             entitled to accruals to Robert’s portion of the plan, as those accruals are and will be


                                                  7

1-17-0777



             due to Robert’s post-marital efforts. This is not an attempt at a second bit [sic] of the

             apple, but an attempt to effectuate the language contained in the December 21, 2012

             order, and accordingly that order must be clarified to list a specific dollar amount,

             which has already been calculated by Firemen’s Annuity Fund.’

             In addition, Robert argued that the application of the Hunt formula for the first time in

      postjudgment motions was inappropriate, as, in a motion to clarify, the application of a

      new division formula would not possibly effectuate the intent of the parties.

             The court heard arguments from the parties, and took the matter under advisement.

             In July 2013, the trial court entered a memorandum opinion in which it denied the

      motion to clarify, finding that it ‘function[ed] effectively as a motion to reconsider’ and

      was, therefore, barred by the doctrine of res judicata. Specifically, regarding the motion

      to clarify versus the motion to reconsider, the court found:

                ‘Because the language of the agreement was modified in a prior Order, this Court

             finds the proposed clarification to be previously decided on the merits in the

             December 21, 2012 Order. Additionally, ROBERT’s motion changes the distribution

             of the pension in question [by adding a specific dollar amount], altering the

             substantive nature of the Judgment. Because a motion to clarify cannot enlarge the

             judgment, ROBERT’s Motion to Clarify functions effectively as a motion to

             reconsider.’

             The court also determined that the Firemen’s Annuity letter on which Robert relied

      was not new evidence and ‘does not purport to necessitate a dollar amount, but rather

      details the current value of the pension fund benefits as they stand.’ The court determined




                                                   8

1-17-0777



      that the Hunt formula already applied to the pension division where ‘the plain language

      of ¶ 7.5 of [the MSA] uses Hunt as written.’

             Thereafter, Julie filed a motion for entry of a QILDRO in which she asked the court

      to enter a QILDRO consistent with the July order, that is, consistent with the Hunt

      formula for division of the pension.

             Robert also filed a motion for entry of a QILDRO in which he urged ‘[t]he plain

      language of the MSA and the December 21, 2012 order provides that only Robert’s

      vested accrued benefit as of November 1, 2012 is to be divided, and that Robert is to

      receive all contributions after November 1, 2012.’ Specifically, it stated, ‘[a]s Robert’s

      future employment is not “fully and unconditionally guaranteed,” any increase in his

      pension as a result of his continued employment and/or continued monetary contributions

      to the pension were not part of the “vested accrued benefit” as of November 1, 2012.

      Therefore, the plain language of the December 21, 2012 order (and the MSA) provide

      that Julie is not entitled to any portion of the pension that was not a vested accrued

      benefit as of the date of entry of Judgment. *** Further, while Julie is awarded “all

      accruals to her portion” after November 1, 2012, the term “accrual” implies increases in

      value intrinsic to the asset, i.e. interest or dividend reinvestments, or in this case costs of

      living allowances.’ Robert proffered a draft dollar-amount QILDRO, which he submitted

      was consistent with the Firemen’s Annuity and Benefit Fund’s calculation of Robert’s

      vested benefits as of October 31, 2012. Robert also submitted an alternative draft

      percentage-division QILDRO in which Julie is awarded one-half the marital portion of

      Robert’s vested accrued benefit as of October 31, 2012, while still providing Julie with

      accruals to her portion after November 1, 2012.


                                                9

     1-17-0777



                  After briefing and short arguments from the parties on January 17, 2014, the court

            ‘declin[ed] to conduct an evidentiary hearing as to the parties’ intent,’ entered Julie’s

            proposed QILDRO instanter; denied Robert’s motion for entry of QILDRO; and ordered

            that the ‘QILDRO calculation order to be entered in accordance with FABF policies and

            Robert’s motion to enter QILDRO calculation order is denied, without prejudice, based

            upon time not being right.’ ” In re Marriage of Tebbens, 2015 IL App (1st) 140566-U,

            ¶¶ 4-21.

¶7          Robert and Julie each initialed every page of the MSA containing the paragraph 7.5

        language prior to tendering the proposed MSA to the court for entry.

¶8          On November 27, 2012, around the time Robert filed the motion to amend, defendants

        sought leave to withdraw as counsel for Robert, alleging a “breakdown in the attorney-client

        relationship.” The court granted the motion to withdraw on December 21, 2012. The same

        day, the circuit court entered the order described above regarding the motion to amend,

        stating in relevant part:

                  “THIS CAUSE coming on to be heard this 21st day of December, 2012, before this

            Honorable Court for hearing on Robert’s Motion to Amend, or in the Alternative, to

            Vacate Judgment for Dissolution of Marriage, counsel for Robert’s Motion to Withdraw,

            and Julie’s Petition for Rule to Show Cause, and the court being fully advised in the

            premises:

                  IT IS HEREBY ORDERED:

                  ***

                  2. Over Robert’s objection, Paragraph 7.5a of the Marital Settlement Agreement shall

            be modified to:


                                                     10 

        1-17-0777



                        ‘2. To JULIE, a sum equal to fifty percent (50%) of the marital value (8-26-95 to

                     10-31-12) of ROBERT’s vested accrued benefit under the Fireman’s Annuity Fund,

                     and all accrued benefit under the Fireman’s Annuity Fund, and all accruals to her

                     portion after November 1, 2012.’

                     3. By Agreement, Paragraph 7.5b of the Marital Settlement Agreement shall be

              modified to:

                        ‘To ROBERT, the remaining balance of his vested accrued benefit under the

                     Fireman’s Annuity Fund including all sums not otherwise allocated to the wife, and

                     all contributions and accruals to his portion after November 1, 2012.’ ”

¶9            Robert obtained new counsel, who filed an appearance with the court on January 18,

           2013. This counsel filed the motion to clarify after the Firemen’s Annuity Fund administer

           requested a specific dollar amount for each party’s share of the pension rather than the

           percentage formula set forth in the MSA. The circuit court, however, did not grant Robert the

           clarification he requested through his subsequent counsel but instead modified the MSA in a

           manner unfavorable to Robert, entering a July 17, 2013, order that improperly applied,

           contrary to the parties’ agreement regarding the division of the pension, the reserved-

           jurisdiction method, also known as the Hunt formula, for the first time. See In re Marriage

           of Hunt, 78 Ill. App. 3d 653 (1979).

¶ 10	         On appeal, we noted that “[t]here is no dispute here that the parties agreed to the division

           of Robert’s pension benefits in the MSA. Therefore, the terms of the MSA are binding on the

           parties and on the court.” In re Marriage of Tebbens, 2015 IL App (1st) 140566-U, ¶ 25. We

           also found that Robert’s motion to clarify should not have been recharacterized as a motion

           to reconsider, noting:


                                                         11 

1-17-0777



      “through that motion, Robert was merely requesting clarification of a vague term in the

      judgment of dissolution, that is, the specific dollar amount of the 50% division. We think

      this motion was not an attack on the correctness of the judgment, but rather was a request

      for a clarification of the trial court’s findings.” In re Marriage of Tebbens, 2015 IL App

      (1st) 140566-U, ¶ 26.

   We further found that the circuit court’s application of the Hunt formula was in error. We

   said:

             “We are cognizant here that ‘the terms of the marital settlement agreement are

      binding on the parties and the court.’ See Blum, 235 Ill. 2d at 32; see also 750 ILCS

      5/502(b) (West 2012) (‘The terms of the agreement *** are binding upon the court unless

      it finds, after considering the economic circumstances of the parties and any other

      relevant evidence produced by the parties, on their own motion or on request of the court,

      that the agreement is unconscionable’). Additionally, the terms of a marital settlement

      agreement are interpreted in the same manner as a contract, that is, the court must

      ascertain the parties’ intentions from the language of the contract. Blum, 235 Ill. 2d at 32.

      Here, it is evident from the plain language of the MSA that the parties’ intent was for

      Julie to receive one-half of the marital portion of Robert’s vested accrued benefit as of

      October 31, 2012, and Robert to retain the other one-half of the marital portion of the

      vested accrued benefit as of October 31, 2012, plus all contributions after October 31,

      2012. The marital portion of the vested accrued benefit, as detailed in the December 21,

      2012, order, is from August 26, 1995, through October 31, 2012.

             While the Hunt formula on which the trial court relied in its July 2013 memorandum

      opinion is a recognized method of dividing a pension upon dissolution of marriage, it is


                                               12 

       1-17-0777



              but one method of doing so. The parties herein, however, bargained for and chose another

              approach, that is, one in which Julie was awarded ‘all accruals to her portion’ of Robert’s

              pension after November 1, 2012, including increases in the value intrinsic to her portion

              such as interest, dividend reinvestments, or costs of living allowances, but not any portion

              of the pension that was not a vested accrued benefit as of the date of the entry of

              judgment. When the court applied the Hunt formula, it changed the calculations in such a

              way that the division no longer reflects the parties’ bargained-for intent.” In re Marriage

              of Tebbens, 2015 IL App (1st) 140566-U, ¶¶ 35-36.

¶ 11          We remanded with instructions that the circuit court grant Robert the clarification he

       requested (entry of an order with a dollar amount for Julie’s share of the pension) so that the

       Fireman’s Annuity Fund could put the intended original terms of the MSA into effect. In re

       Marriage of Tebbens, 2015 IL App (1st) 140566-U, ¶ 37.

¶ 12          On November 30, 2012, while all of the above was transpiring, defendant Conde filed a

       petition for setting final fees and costs. By that petition, Conde alleged Robert had made

       payments totaling $6000, but still owed $42,345 in legal fees as of November 29, 2012. Robert

       objected to the fee petition, arguing in part that defendants should not be awarded the full

       amount of their fees because the motion to amend that they filed was unsuccessful, Robert had to

       hire new counsel due to defendants’ failure to obtain a satisfactory outcome, and new counsel

       had to incur the expense of a separate motion for clarification. After a hearing on the petition, the

       court granted the fee petition, entering the following written order:

                      “This matter coming before this court for hearing on the Petition for Setting Final

              fees and Costs, Jean Conde and counsel for Robert appearing and the court conducting a

              hearing and being fully advised in the premises:


                                                        13 

       1-17-0777



                      The Court hereby finds that the fees charged were fair and reasonable and

              necessary.

                      That Robert Tebbens acknowledged receipt of the Clients Rights and

              Responsibilities and executed a written engagement letter. Robert Tebbens received

              concurrent monthly billing statements and made no objections to the fees charged.

                      It is hereby ordered: 1. Judgment is entered in favor of Jean Conde against Robert

              Tebbens in the amount of $42,345.25 (forty two thousand three hundred forty five and

              25/100).”

       Robert did not appeal this August 2, 2013 ruling.

¶ 13          Following the resolution of the divorce case, the trial court removed the malpractice case

       from the stay calendar. Robert maintains this malpractice suit against defendants, seeking as

       damages the attorney fees he incurred during a portion of the divorce proceedings, attorney fees

       incurred in the prior appeal, and attorney fees incurred in this malpractice action. 1 By his

       complaint, Robert alleged, in relevant part:

                      “6. Tebbens retained Levin & Conde in March of 2012, pursuant to a written

              agreement ***, to represent him in a Dissolution of Marriage action he previously had

              filed concerning his marriage to Julie Tebbens (hereafter ‘Julie’).

                                                            ***

                      11. The gravamen of this Complaint is the failure of the Defendants to protect

              Robert’s interest in his pension benefits in accordance with the agreement Robert had

              with his counsel.


              1
               Robert was given leave to file a series of amended complaints. The final complaint of which we
       are concerned here is his third amended complaint. For the reader’s ease, we refer to this third amended
       complaint simply as “the complaint”.
                                                         14 

1-17-0777



             12. The proposed MSA contained a Paragraph 7.5 which addressed the allocation

      of Robert’s pension benefits between Robert and Julie. Specifically, the proposed MSA

      provided that Julie was to receive fifty percent (50%) of the accrued value of Robert’s

      City of Chicago Fireman’s Annuity and Benefit Fund as of the day of the Dissolution

      decree subject to a modest reduction based upon Robert’s employment by the City of

      Chicago for several months prior to his marriage to Julie. ***

             13. However, the version of the MSA tendered to the Court by Defendants on

      October 31, 2012, as an agreed MSA erroneously omitted the agreed upon valuation

      date. ***

             14. Thus, rather than Julie receiving the intended and agreed to Fifty Percent of

      the accrued value of Robert’s pension benefits as of the day of the Dissolution decree, the

      MSA presented to the Court as agreed resulted in an Order which provided that Julie’s

      interest in Robert’s pension benefit would be ‘50% of the martial value of Robert’s

      vested accrued benefit under the Fireman’s Annuity Fund (sic)’. The difference in value

      between these two versions was calculated at approximately $368,820. ***

             15. In an attempt to correct this error, the Defendants filed, on November 30,

      2012, a ‘Motion to Amend or Vacate’ the October 31, 2012, judgment order in an effort

      to restore the agreed upon language from the draft used during hallway negotiations

      (using defendant counsel’s terms). ***

             16. In support of this motion, Defendants stated at Paragraph 14 that ‘The

      language of Paragraph 7.5 of the entered Marital Settlement Agreement entered on

      October 31, 2012 does not reflect the agreement of the parties.’




                                               15 

1-17-0777



               17. Further, at Paragraph 16 of their Motion to Vacate, Defendants stated:

       ‘Paragraph 7.5 of the Marital Settlement Agreement that was entered on October 31,

       2012 is erroneous and should be amended to reflect the parties’ agreement…’ ***

               18. The omitted portion of the parties’ agreement required a specific valuation

       date, the absence of which created the possibility that Julie’s portion of Robert’s pension

       benefit would be over $368,000 more than had been agreed to. ***

               [19]. That Defendants did not proof read [sic] the MSA they erroneously

       submitted to the trial court is made abundantly clear by the fact that the Motion to Vacate

       [ ] identified a second remarkable error.[2]

                                                      ***

               22. The result of the Motion to Amend was an order entered December 21, 2012,

       which provided, in pertinent part, that Julie was to receive (a) ‘…fifty percent (50%) of

       the marital value of ROBERT’S vested accrued benefit under the Fireman’s Annuity

       Fund and all accruals to her portion after November 1, 2012.’ ***

               23. Defendants in their Motion to Amend made a judicial admission to the trial

       Court that the erroneous term contained in the MSA which allocated a larger share of

       Robert’s pension benefits to Julie was made possible because Tebbens’ attorneys did not

       review the complete final version of the MSA tendered to the Court by Julie’s counsel.

                                                      ***

               27. Simply put, had the tendered MSA truly been one which was agreed to by the

       parties, there would have been no occasion to file a Motion to Amend and no necessity

       for an appeal.
       2
         The error referenced in paragraph 18 was a scrivener’s error regarding the valuation of the
marital residence. This error was remedied by the trial court.
                                                 16 

        1-17-0777



                       28. In trying to place responsibility of their error on the trial court judge who was

               misinformed by the Defendants about the actual terms of the MSA, they are causing

               Tebbens additional financial harm.” (Emphasis added.)

        The complaint includes, as an exhibit, the client engagement agreement between Robert and

        defendants.

¶ 14           The defendants filed a motion to dismiss the malpractice action, 3 which was fully briefed.

        Specifically, defendants argued in part that the cause should be dismissed pursuant to section 2­

        615 because (1) the trial court’s error in rewriting the MSA rather than simply clarifying the

        parties’ intent was an intervening cause of any injury sustained by plaintiff; (2) the malpractice

        claim cannot stand where the plaintiff ultimately prevails on appeal, e.g., Robert’s position

        remained viable through his success on appeal, and thus he cannot now claim that defendants

        proximately caused any harm; and (3) Robert failed to allege that defendants breached the

        standard of care. Defendants also argued that the cause should be dismissed pursuant to section

        2-619 because (1) the claims are barred by the principles of res judicata, where the same core

        facts alleged in Robert’s complaint had previously been addressed and rejected by the court in

        resolving the fee petition and (2) Robert fails to allege a breach of contract claim. The trial court

        dismissed the malpractice action in its entirety based on the doctrine of res judicata in October

        2016, noting: “Defendants’ Motion to Dismiss Plaintiffs third amended complaint is granted for

        reasons stated in open court (due to the elements of res judicata having been met).”

¶ 15	          Robert filed a motion to reconsider, which the trial court denied in February 2017,

        specifically noting that: “Plaintiff’s Motion to Reconsider is denied for the reasons stated in open

        court, based on the requirements of res judicata being met.”

               3
               Defendan Conde and Griffin filed the initial motion to dismiss, and defendants Levin and Levin
        & Conde joined.
                                                         17 

       1-17-0777



¶ 16           Robert appeals.

¶ 17                                                II. ANALYSIS

¶ 18           On appeal, Robert contends the trial court erred in dismissing his malpractice lawsuit.

       Specifically, Robert argues that the cause should not, in fact, be barred by the doctrine of

       res judicata. Robert claims no damages related to the division of his pension but seeks only to

       recover the fees incurred on appeal, a refund of the fees billed by defendants from the date the

       MSA was signed, and the attorney fees incurred in the malpractice case.

¶ 19           As noted above, defendants’ motion to dismiss alleged that dismissal was appropriate

       pursuant to both section 2-615 and 2-619 of the Code. This motion included the argument that

       the cause should be dismissed pursuant to section 2-619 based on the doctrine of res judicata

       where the same core facts alleged in Robert’s complaint had previously been addressed and

       rejected by the court when resolving the fee petition. 4 Following a hearing, the trial court


               4
                 To the extent Robert argues that the court considered a separate theory for dismissal pursuant to
       the doctrine of res judicata, that is, that Robert’s claims were barred by paragraph 12.3 of the MSA,
       which required Robert to pay his own “past and future attorneys’ fees” to any other attorney or expert
       retained in the divorce case, and that one cannot know upon which res judicata theory the court dismissed
       this cause, we disagree. In our estimation, defendants’ motion to dismiss presents one theory for dismissal
       based on res judicata grounds—the “core facts” theory—and the sub-issue regarding paragraph 12.3 is
       argued as to a section 2-619 dismissal, but not pursuant to the theory of res judicata. In any event, we
       cannot know what was considered or discussed at the dismissal hearing as there is no transcript of the
       dismissal hearing, any hearing on the motion to reconsider, or any other hearing, and nor is there an
       agreed statement of facts or a bystander’s report included in the record on appeal.
                Our supreme court has repeatedly held that the burden is on the appellant to present a sufficiently
       complete record of the trial proceedings to support a claim of error on appeal. Corral v. Mervis Industries,
       Inc., 217 Ill. 2d 144, 156 (2005); Webster v. Hartman, 195 Ill. 2d 426, 432 (2001); Foutch v. O’Bryant,
       99 Ill. 2d 389, 391-92 (1984). “From the very nature of an appeal it is evident that the court of review
       must have before it the record to review in order to determine whether there was the error claimed by the
       appellant.” Foutch, 99 Ill. 2d at 391. An appellant has the burden of presenting this court with a record
       that is sufficient to support his claims of error. Foutch, 99 Ill. 2d at 391-92. Any doubts or deficiencies
       arising from an incomplete record will be construed against the appellant. Foutch, 99 Ill. 2d at 392. When
       presented with an insufficient record, we will indulge every reasonable presumption in favor of the
       judgment appealed from. Smolinski v. Vojta, 363 Ill. App. 3d 752, 757-58 (2006). Accordingly, in the
       absence of a complete record supporting the plaintiff’s claim of error, we will resolve “[a]ny doubts
       which may arise from the incompleteness of the record *** against the appellant.” Foutch, 99 Ill. 2d at
       392. We consider here the dismissal of Robert’s complaint pursuant to the principles of res judicata as it
                                                           18 

       1-17-0777


       dismissed the malpractice action in its entirety based on the doctrine of res judicata, noting:

       “Defendants’ Motion to Dismiss Plaintiffs third amended complaint is granted for reasons stated

       in open court (due to the elements of res judicata having been met).” Robert filed a motion to

       reconsider, which the trial court denied in February 2017, specifically noting that:“Plaintiff’s

       Motion to Reconsider is denied for the reasons stated in open court, based on the requirements of

       res judicata being met.” This, then, was a dismissal pursuant to section 2-619(a)(4), which

       allows for involuntary dismissal when “the cause of action is barred by a prior judgment.” 735

       ILCS 5/2-619(a)(4) (West 2014). We therefore address the circuit court’s dismissal order

       pursuant to the principles governing section 2-619 of the Code.

¶ 20          A section 2-619 motion to dismiss admits the sufficiency of the complaint, but asserts an

       affirmative matter that acts to defeat the claim. Patrick Engineering, Inc. v. City of Naperville,

       2012 IL 113148, ¶ 31; King v. First Capital Financial Services Corp., 215 Ill. 2d 1, 11-12

       (2005); Wallace v. Smyth, 203 Ill. 2d 441, 447 (2002); see 735 ILCS 5/2-619(a)(9) (West 2014)

       (allowing dismissal when “the claim asserted against defendant is barred by other affirmative

       matter avoiding the legal effect of or defeating the claim”). The question on review is whether a

       genuine issue of material fact precludes dismissal or whether dismissal is proper as a matter of

       law. Fuller Family Holdings, LLC v. Northern Trust Co., 371 Ill. App. 3d 605, 613 (2007).

       Section 2-619(a)(3) allows for dismissal of the action if “there is another action pending between

       the same parties for the same cause.” 735 ILCS 5/2-619(a)(3) (West 2014).

¶ 21          When ruling on a motion to dismiss, a reviewing court must construe the pleadings and

       supporting documents in the light most favorable to the nonmoving party and accept as true all

       well-pleaded facts in the complaint and all inferences that may reasonably be drawn in the


       pertains to whether the malpractice claim is precluded by the previous fee petition, not to any issue
       regarding paragraph 12.3.
                                                        19
       1-17-0777



       plaintiff’s favor. Sandholm v. Kuecker, 2012 IL 111443, ¶ 55. Disputed issues of fact are

       reserved for trial proceedings. Advocate Health & Hospitals Corp. v. Bank One, N.A., 348 Ill.

       App. 3d 755, 759 (2004). “Under section 2-619, the defendant admits to all well-pled facts in the

       complaint, as well as any reasonable inferences that may be drawn from those facts [citation],

       but asks the court to conclude that there is no set of facts which would entitle the plaintiff to

       recover. [Citation.] As long as there is no genuine issue of material fact and the defendant is

       entitled to judgment as a matter of law, the complaint may be properly dismissed.” Advocate

       Health & Hospitals Corp., 348 Ill. App. 3d at 759. The circuit court’s decision to grant such a

       motion will be reviewed de novo. Sandholm, 2012 IL 111443, ¶ 55.

¶ 22          As noted, defendants filed a motion to dismiss based on both sections 2-619 and 2-615. A

       section 2-615 motion to dismiss challenges the legal sufficiency of a complaint based on defects

       apparent on its face. Marshall v. Burger King Corp., 222 Ill. 2d 422, 429 (2006). Defendants

       address a number of issues based on the motion to dismiss pursuant to both sections 2-615 and 2­

       619, and fail to acknowledge that the dismissal here was specifically pursuant to section 2-619.

       We acknowledge that the trial court’s order granting the motion to dismiss in its entirety did not

       specify whether the dismissal was as to section 2-615 or section 2-619. It did, however, specify

       that the dismissal was for the “reasons stated in open court” and “due to the elements of

       res judicata” having been met. Because we are not privy to a transcript from the hearing, a

       bystander’s report, or even an agreed statement of facts, we cannot know what reasons were

       stated in open court. We do, however, know that the only argument regarding res judicata made

       in the motion to dismiss was made pursuant to section 2-619 of the Code. In addition, we find the

       res judicata argument persuasive. Therefore, we address here only the dismissal as to section 2­

       619 of the Code.


                                                      20 

       1-17-0777



¶ 23             Res judicata is an equitable doctrine designed to encourage judicial economy by

       preventing a multiplicity of lawsuits between the same parties where the facts and issues are the

       same. Arvia v. Madigan, 209 Ill. 2d 520, 533 (2004). The doctrine also “protects parties from

       being forced to bear the unjust burden of relitigating essentially the same case.” Arvia, 209 Ill. 2d

       at 533.

¶ 24             “The doctrine of res judicata provides that a final judgment rendered by a court of

       competent jurisdiction on the merits is conclusive as to the rights of the parties and their privies,

       and, as to them, constitutes an absolute bar to a subsequent action involving the same claim,

       demand or cause of action.” Nowak v. St. Rita High School, 197 Ill. 2d 381, 389 (2001). The

       essential elements of res judicata are (1) a final judgment on the merits, (2) an identity of parties

       or their privies, and (3) an identity of causes of action. Hudson v. City of Chicago, 228 Ill. 2d
462, 467 (2008); Northeast Illinois Regional Commuter R.R. Corp. v. Chicago Union Station

       Co., 358 Ill. App. 3d 985, 1000 (2005). “Moreover, the doctrine of res judicata applies not only

       to claims that have been fully litigated in an earlier proceeding, but also those that could have

       been raised or decided, but were not, thus barring such claims from relitigation at a later date.”

       Northeast Illinois Regional Commuter R.R. Corp., 358 Ill. App. 3d at 1000; Rein v. David A.

       Noyes & Co., 172 Ill. 2d 325, 334-35 (1996) (Res judicata “extends not only to what was

       actually decided in the original action, but also to matters which could have been decided in that

       suit.”). In addition, the issue of whether a claim is barred by res judicata is an issue of law that

       mandates de novo review by this court. Northeast Illinois Regional Commuter R.R. Corp., 358
Ill. App. 3d at 1000.

¶ 25             Initially, we must address the issue of forfeiture. As defendants point out, Robert failed to

       contest in the trial court that the three elements of res judicata were met, either in his response to


                                                          21 

       1-17-0777



       the motion to dismiss or in his motion to reconsider. Rather, he only argued that an exception to

       res judicata applied. He has therefore forfeited any challenge to the base elements of res judicata

       having been met. See Robinson v. Toyota Motor Credit Corp., 201 Ill. 2d 403, 413 (2002) (an

       appellant may not raise a new argument for the first time on appeal; arguments not raised in the

       trial court are considered forfeited).

¶ 26           Forfeiture aside, we find that the elements of res judicata are met here. First, it is

       undisputed that Robert was a party to both actions. Conde and Robert were both parties to the fee

       petition. Griffin was in privity with Conde, as Griffin was Conde’s associate and the fee petition

       pertained to Griffin’s work. In the same manner, Levin & Conde and Joel Levin were in privity

       with Conde because Levin & Conde is the law firm with which Conde was affiliated, and Joel

       Levin was a partner of the firm. See, e.g., 750 ILCS 5/508(c) (West 2014) (an attorney who files

       a fee petition becomes a party to the proceeding); Purmal v. Robert N. Wadington & Associates,

       354 Ill. App. 3d 715, 722-23 (2004) (an attorney is in privity with an employer law firm). We

       find a sufficient identity of the parties for purposes of the doctrine of res judicata.

¶ 27           Second, we also find the requirement of a final judgment on the merits by a court of

       competent jurisdiction is met.

                       “A final judgment is one that fixes absolutely and finally the rights of the parties

               in the lawsuit; it is final if it determines the litigation on the merits so that, if affirmed, the

               only thing remaining is to proceed with the execution of the judgment. [Citation.] To be

               final, a judgment must dispose of or terminate the litigation or some definite part of it.”

               In re Adoption of Ginnell, 316 Ill. App. 3d 789, 793 (2000).




                                                           22 

       1-17-0777



       Robert challenges this element for the first time in his reply brief on appeal. 5 In so doing, he

       presents this court with a case filed after the filing of his opening brief, In re Marriage of

       Teymour, 2017 IL App (1st) 161091, which he argues is dispositive of this issue in his favor.

       Specifically, relying on Teymour, he argues that there is no final judgment in the case at bar

       because the trial court did not provide Rule 304(a) language when ruling on the fee petition. See

       Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016). We disagree.

¶ 28           In Teymour, this court held, in part, that where other claims were pending and there was

       no Rule 304(a) finding, an order finding a party in contempt was not appealable. Initially, even if

       we were to find that Teymour affected the finality of the fee judgment in the case at bar, Teymour

       cannot be applied retroactively to reopen a final fee judgment, which was entered in August

       2013. More to the point, however, even if Teymour had existed at the time of the fee judgment, it

       would still not have had effect on the finality of the fee judgment. Teymour, decided on

       September 6, 2017, provided that, if there are multiple postdissolution matters pending, a

       judgment on one of those orders is not final and appealable in the absence of a Rule 304(a)

       finding. Ill. S. Ct. R. 304(a) (eff. Mar. 8, 2016); Teymour, 2017 IL App (1st) 161091, ¶¶ 35-41.

¶ 29           Under the case law existing in the First District at the time the fee judgment was entered,

       the fee judgment was a final judgment on the merits and was immediately appealable under

       Illinois Supreme Court Rule 301 (eff. Feb. 1, 1994) 6 without the need for a Rule 304(a) finding

       because the fee judgment was unrelated to any other matters still pending in the divorce. Section

       508(c) acknowledges the legislature’s express intent that attorney fee petitions be decided

       independently from other issues in a dissolution of marriage case. 750 ILCS 5/508(c)(2) (West
               5
                 We allowed defendants to file a surresponse regarding this issue and granted Robert an
       opportunity to file a surreply to defendants’ surresponse.
               6
                 Rule 301 provides: “Every final judgment of a circuit court in a civil case is appealable as of
       right. The appeal is initiated by filing a notice of appeal. No other step is jurisdictional. An appeal is a
       continuation of the proceeding.” Ill. S. Ct. R. 301 (eff. Feb. 1, 1994).
                                                           23 

       1-17-0777



       2014) (“Irrespective of a Petition for Setting Final Fees and Costs being heard in conjunction

       with an original proceeding under this Act, the relief requested under a Petition for Setting Final

       Fees and Costs constitutes a distinct cause of action. A pending but undetermined Petition for

       Setting Final Fees and Costs shall not affect appealability of any judgment or other adjudication

       in the original proceeding.”). Acknowledging a split in the various districts of this court,

       Teymour aligned the First District with the Second and Third Districts of this court and stated:

                      “Where a party files one postdissolution petition, several more are likely to

              follow. Allowing or requiring parties to appeal after each postdissolution claim is

              resolved would put great strain on the appellate court’s docket and impose an

              unnecessary burden on those who would prefer not to appeal until the trial court resolves

              all pending claims. To be sure, justice may on occasion require that a final order

              disposing of a claim be immediately appealed, rather than held at bay until another

              pending postdissolution claim is resolved. Yet, Rule 304(a) accommodates those

              circumstances: the trial court need only enter a Rule 304(a) finding.” In re Marriage of

              Teymour, 2017 IL App (1st) 161091, ¶ 39 (citing John G. Phillips & Associates v.

              Brown, 197 Ill. 2d 337, 344-45 (2001)).

¶ 30          Robert does not argue on appeal that the fee judgment is not final now. Instead, Robert

       seems to argue that, at the time the fee judgment was entered, that is, in August 2013, the trial

       court had yet to resolve his motion to clarify the MSA and the competing motions for entry of

       QILDROs. We addressed these issues in the prior appeal, issued in April 2015, where we found

       Robert was entitled to clarification of the MSA language regarding division of the pension,

       vacated the April 20, 2014, amended QILDRO, and remanded for entry of an appropriate

       QILDRO.


                                                        24 

       1-17-0777



¶ 31          Although Robert alleges that the finality element of res judicata was not met at the time

       the fee judgment was entered, he fails to include documentation regarding these pending

       motions. Instead, he directs this court to the fee petition order decided on August 2, 2013 (and

       quoted above), and to this court’s previous Rule 23 order (Ill. S. Ct. R. 23 (eff. July 1, 2011)) in

       this matter, which do not illuminate what was pending and when. As noted above, the burden is

       on the appellant to present a sufficiently complete record of the trial proceedings to support a

       claim of error on appeal. Corral, 217 Ill. 2d at 156; Webster, 195 Ill. 2d at 432; Foutch, 99 Ill. 2d

       at 391-92. Any doubts or deficiencies arising from an incomplete record will be construed

       against the appellant. Foutch, 99 Ill. 2d at 392. When presented with an insufficient record, we

       will indulge every reasonable presumption in favor of the judgment appealed from. Smolinski,
363 Ill. App. 3d at 757-58. From what we can ascertain based on the record presented on appeal,

       all postdissolution claims in Robert’s divorce had been resolved long before the trial court

       dismissed Robert’s malpractice case on October 21, 2016, and it appears the August 2013 fee

       judgment—which he failed to timely challenge—was final at that time. Treymour is inapposite to

       the instant case, and we find no error in the trial court’s determination that the “final judgment on

       the merits” element for res judicata was met.

¶ 32          Third, we find sufficient identity of cause of action for purposes of preclusion by the

       doctrine of res judicata. As noted above, the doctrine of res judicata bars “not only *** what

       was actually decided in the original action, but also *** matters which could have been decided

       in that suit.” Rein, 172 Ill. 2d at 334-35. Accordingly, a litigant cannot bring a malpractice claim

       that is based on the same core facts that were previously addressed in a fee petition. See Bennett

       v. Gordon, 282 Ill. App. 3d 378, 383-84 (1996).




                                                        25 

       1-17-0777



¶ 33          Illinois law applies the “transactional test” to determine if there is an identity of cause of

       action. River Park, Inc. v. City of Highland Park, 184 Ill. 2d 290, 310-11 (1998). Under the

       “transactional analysis” adopted by our supreme court in River Park, separate claims are

       considered the same cause of action and are barred by the doctrine of res judicata where they

       arise from a single group of operative facts, regardless of whether they assert different theories of

       relief. River Park, 184 Ill. 2d at 311. Claims may be considered part of the same cause of action

       “even if there is not a substantial overlap of evidence, so long as they arise from the same

       transaction.” River Park, 184 Ill. 2d at 311. The River Park court explained that, in the

       transactional analysis, the claim is viewed in “ ‘factual terms’ ” and considered “ ‘coterminous

       with the transaction regardless of the number of substantive theories, or variant forms of relief

       flowing from those theories, that may be available to the plaintiff; *** and regardless of the

       variations in the evidence needed to support the theories or rights.’ ” River Park, 184 Ill. 2d at

       309 (quoting Restatement (Second) of Judgments § 24, cmt. a, at 197 (1982)). Additionally, a

       “final judgment will bar a plaintiff’s claim to all or any part of a transaction or series of

       connected transactions from which the action arose.” Doe v. Gleicher, 393 Ill. App. 3d 31, 37-38

       (2009) (citing River Park, 184 Ill. 2d at 311).

¶ 34          In Bennett v. Gordon, 282 Ill. App. 3d 378, 383-84 (1996), this court agreed with the trial

       court’s finding that the plaintiff’s malpractice claims arising out of a divorce judgment were

       barred by res judicata, as the allegations involved the same subject matter that had been

       addressed in the former counsel’s fee petition in the divorce. The plaintiff had already challenged

       the attorney fee petition on the basis that the attorneys had committed various errors, and thus the

       plaintiff did not have a right to relitigate those issues. Bennett, 282 Ill. App. 3d at 380-85. The

       Bennett court explained:


                                                         26 

       1-17-0777



                      “ ‘The proper test to determine identity of causes of action for res judicata

              purposes is whether actions are based upon a common core of operative facts.’ Horton v.

              Caterpillar, Inc., 260 Ill. App. 3d 150, 153 *** (1994). A plaintiff may plead more than

              one theory of recovery arising from a single group of facts. However, these multiple

              theories of relief constitute but a single cause of action for purposes of res judicata.

              Torcasso v. Standard Outdoor Sales, Inc., 157 Ill. 2d 484 *** (1993). ‘If the same facts

              are essential to maintain both proceedings or the same evidence is necessary to sustain

              the two, there is identity between the causes of action asserted, and res judicata bars the

              latter one.’ Torcasso, 157 Ill. 2d at 491 ***.” Bennett, 282 Ill. App. 3d at 382-83.

¶ 35          Similar to the case at bar, the litigant in Bennett contested the fee petition by criticizing

       the services the attorney had provided. Bennett, 282 Ill. App. 3d at 383-84. The Bennett court

       found that the fee petition and malpractice claim were based on “the same core of facts,” and

       thus there was an identity of cause of action, regardless of the fact that the allegations in the

       malpractice claim were more fully developed. Bennett, 282 Ill. App. 3d at 383-84. Specifically,

       in finding the element of identity of cause of action existed, the Bennett court said:

                      “We find that there is a nexus between plaintiff’s defense to the fee petition and

              her malpractice action. It is apparent from a review of the record that plaintiff raised

              substantially the same issues in her defense to the fee petition as she raised in her first

              amended complaint. For example, in plaintiff’s defense to the fee petition, plaintiff

              alleged that defendants conducted inadequate discovery in failing to obtain appraisals and

              accountings of all of Bennett’s assets. In her malpractice action, plaintiff alleges that

              defendants failed to contact critical witnesses necessary to ascertain the value of

              Bennett’s holdings. Similarly, in her defense to the fee petition, plaintiff alleged that


                                                        27 

       1-17-0777



              defendants failed to execute the paperwork necessary to transfer stocks, property and a

              pension to her. In her amended complaint, plaintiff alleged that defendants failed to

              execute the documents necessary to effectuate an immediate transfer of marital property

              and the policeman’s fund pension to plaintiff upon entry of judgment.

                      While plaintiff’s malpractice claims are more fully developed, both sets of

              allegations arise from the same core of facts. Unlike Torcasso, the resolution of

              plaintiff’s cause of action involves an examination of the same facts and issues raised in

              defense to the fee petition. Recovery under these facts constitutes but a single cause of

              action.” Bennett, 282 Ill. App. 3d at 383-84.

¶ 36          We think Bennett is remarkably similar to the case at bar, where there is a nexus between

       Robert’s defense to the fee petition and his malpractice action. For example, the trial court

       previously rejected Robert’s argument that defendants should not be awarded the full amount of

       their fees because the motion to amend they filed was unsuccessful. Now, the court dismissed

       Robert’s malpractice claim by which he argued his attorneys were negligent in filing the motion

       to amend. Like Bennett, there is a common core of facts between Robert’s defense to the fee

       petition (e.g., counsel failed in regards to the motion to clarify) and his malpractice action (e.g.,

       counsel was negligent in regards to the motion to clarify). When ruling on a petition for attorney

       fees under section 508(c) of the Illinois Marriage and Dissolution of Marriage Act, a court must

       analyze the attorney’s performance, the attorney’s skill, and the benefits obtained by the client,

       among other factors. See 750 ILCS 5/508(c) (West 2014); In re Marriage of Patel, 2013 IL App

       (1st) 112571, ¶ 103 (“In determining whether the fees charged are reasonable, the trial court

       considers not only the number of hours the attorney spent on the case but the following factors as

       well: (1) skill and standing of the attorneys; (2) the difficulty of the issues; (3) the amount and


                                                        28 

       1-17-0777



       importance of the subject matter in the field of family law; (4) the degree of responsibility

       involved in the management of the case; (5) the usual and customary charge in the community;

       and (6) the benefits to the client.”). In our opinion, the malpractice claim and the fee petition in

       the case at bar are even more closely related to one another than the Bennett claim and petition

       where Robert only claims his attorney fees as damages, and the Bennett litigant claimed her

       attorneys failed to accurately assess the husband’s assets and failed to conduct adequate

       discovery. Robert cannot now bring this malpractice suit to relitigate issues that were already

       resolved against him and that he chose not to fully develop in the first proceeding. We find a

       sufficient identity of the parties for purposes of the doctrine of res judicata.

¶ 37          We acknowledge there is some disagreement regarding whether a judgment on a fee

       petition has res judicata effect with respect to a subsequent malpractice claim based on the same

       legal services. See, e.g., Bennett, 282 Ill. App. 3d 378 (finding that a judgment on a fee petition

       has res judicata effect on a subsequent malpractice claim based on the same services); Purmal,
354 Ill. App. 3d at 722 (same); Corcoran-Hakala v. Dowd, 362 Ill. App. 3d 523 (2005) (same).

       But see Wilson v. M.G. Gulo & Associates, Inc., 294 Ill. App. 3d 897 (1998) (finding no

       res judicata effect); Weisman v. Schiller, Ducanto & Fleck, 314 Ill. App. 3d 577 (2000) (same).

¶ 38          Defendant urges us to find Wilson dispositive of this issue. In Wilson, which was decided

       before our supreme court adopted the transactional test for addressing questions of res judicata, a

       divided panel of this court concluded that res judicata did not bar a divorce litigant’s malpractice

       suit against her former attorney. Wilson, 294 Ill. App. 3d at 902. In that malpractice suit, the

       plaintiff had alleged her attorney negligently failed to investigate both her and her husband’s

       marital assets. The attorney responded that the suit was barred by res judicata because the trial

       court had rejected the plaintiff’s contest to the number of hours billed when it ruled on the fee


                                                         29 

       1-17-0777



       petition. The appellate court rejected the attorney’s argument with the majority reasoning that the

       fee petition decision had not dealt with the reasonableness of the attorney’s representation and

       that, because the plaintiff had not contested the reasonableness of the attorney’s representation in

       the earlier proceeding, that issue could not have been fully litigated in the earlier proceeding.

       Wilson, 294 Ill. App. 3d at 901-02.

¶ 39          Justice Holdridge dissented, arguing that “the doctrine of res judicata extends not only to

       those claims that are fully litigated in the first proceeding, but also to those issues that could have

       been decided or litigated” and, because the claim of professional malpractice could have been

       raised as a defense to the fee petition, the later malpractice suit should be barred. Wilson, 294 Ill.

       App. 3d at 902-03 (Holdridge, J., dissenting).

¶ 40          We find Wilson distinguishable from the case at bar and not of help to Robert. In Wilson,

       unlike the case at hand, the plaintiff could not have fully litigated her malpractice claim during

       the fee proceedings as it was only “ambiguously referenced” in the first proceedings (Wilson,
294 Ill. App. 3d at 901 (majority opinion)), and the trial court “expressly excluded any evidence

       relating to the [defendant attorneys’] competency” (Wilson, 294 Ill. App. 3d at 901). Here, on the

       other hand, Robert’s malpractice claims are based on concepts the trial court rejected when

       Robert contested defendants’ fee petition. Robert objected to the petition and denied that the

       defendants’ services were all reasonable and necessary. Robert argued that the defendants had to

       seek clarification of the divorce judgment and that he had to retain new counsel to further seek

       clarification of the judgment due to the defendants’ lack of success with the motion to amend.

       The court rejected Robert’s arguments in this regard, found that all of the defendants’ fees were

       fair, reasonable, and necessary, and entered judgment against Robert for the full $42,345.25 in

       unpaid fees. This is the precise core of facts that form the basis of the malpractice suit. Although


                                                         30 

        1-17-0777



        we do not have a transcript of any hearing on the fee petition, a bystander’s report, or an agreed

        statement of facts, unlike in Wilson, it does not appear that the court barred or excluded evidence

        relating to attorney competency. Unlike Wilson, here Robert was not precluded from litigating

        those issues in the first case. We find no error in the trial court’s determination that the three

        elements of res judicata are met.

¶ 41           Robert next argues that, even if the three elements of res judicata are met, we should

        nonetheless reverse and remand for a full trial where exceptions to the doctrine of res judicata

        apply. Where defendants have established a prima facie case for application of res judicata, it is

        Robert’s burden to establish the applicability of any exception. Venturella v. Dreyfuss, 2017 IL

        App (1st) 160565, ¶ 32 (“ ‘[O]nce a party establishes a prima facie case of res judicata, the

        burden shifts to the opposing party to properly plead the existence of an exception to

        res judicata.’ ” (quoting Deutsche Bank National Trust Co. v. Bodzianowski, 2016 IL App (3d)
150632, ¶ 19)).

¶ 42	          There are six exceptions to the doctrine of res judicata recognized in Illinois:

               “ ‘(1) the parties have agreed in terms or in effect that plaintiff may split his claim or the

               defendant has acquiesced therein; (2) the court in the first action expressly reserved the

               plaintiff’s right to maintain the second action; (3) the plaintiff was unable to obtain relief

               on this claim because of a restriction on the subject-matter jurisdiction of the court in the

               first action; (4) the judgment in the first action was plainly inconsistent with the equitable

               implementation of a statutory scheme; (5) the case involves a continuing or recurrent

               wrong; or (6) it is clearly and convincingly shown that the policies favoring preclusion of

               a second action are overcome for an extraordinary reason.’ ” Hudson, 228 Ill. 2d at 472­

               73 (quoting Rein, 172 Ill. 2d at 341).


                                                        31 

       1-17-0777



¶ 43          Robert argues that three exceptions apply: first, that applying res judicata here is

       inconsistent with the implementation of the statutory scheme concerning when legal malpractice

       claims can be filed; second, that this case involves a continuing wrong; and third, that

       fundamental fairness compels this court to reverse the dismissal. We disagree with these

       arguments.

¶ 44          As to his first argument, that applying res judicata here is inconsistent with the

       implementation of a statutory scheme, Robert specifically argues that pursuant statute, there are

       no compulsory counterclaims in Illinois and, because there are no compulsory counterclaims,

       dismissing his petition on res judicata grounds “necessarily compels a holding that not only are

       there compulsory counterclaims in this context but also that this compulsion to sue acts to ‘cut

       short’ the time the legislature has otherwise said a plaintiff has to file a legal malpractice claim.”

       The Second District of this court addressed a similar issue in Dowd. In Dowd, an attorney filed a

       fee petition to recover a referral fee from a client. The trial court granted the fee petition and

       ordered the client to pay the lawyer a certain fee. The client then filed a complaint against the

       lawyer alleging, in part, that the referral was obtained through fraud and that if she and the

       attorney had an attorney-client relationship, the attorney committed malpractice by failing to

       properly advise her before she signed a contingency agreement. The trial court dismissed the

       complaint on res judicata grounds, and the plaintiff appealed, arguing that, because

       counterclaims are not mandatory in Illinois, she should not be precluded from filing her lawsuit

       to raise those claims. Dowd, 362 Ill. App. 3d at 530. On review, the appellate court affirmed the

       trial court, stating that “plaintiff’s current claims involve the same operative facts as the earlier

       litigation” and that “successful prosecution of plaintiff’s current suit would in effect nullify the




                                                        32 

       1-17-0777



       prior judgment.” Dowd, 362 Ill. App. 3d at 531. There, “plaintiff could have—and should have—

       raised those claims in that proceeding.” Dowd, 362 Ill. App. at 531.

¶ 45          We acknowledge that, as Robert points out, in Illinois counterclaims are permissive

       rather than mandatory. Dowd, 362 Ill. App. 3d at 530. Therefore, a party may generally raise a

       claim against a plaintiff either by a counterclaim or in a separate action. Dowd, 362 Ill. App. 3d

       at 530-31. However, Illinois law further dictates that “if the defendant’s claim involves the same

       operative facts as the plaintiff’s claim, res judicata may bar the defendant from raising his or her

       claim in a subsequent action.” Dowd, 362 Ill. App. 3d at 531. Additionally, our supreme court

       has held that res judicata bars the pursuit of a counterclaim if the successful prosecution of that

       counterclaim would have the effect of nullifying a prior final judgment. Blumenthal v. Brewer,

       2016 IL 118781, ¶ 41 (finding a number of a defendant’s counterclaims could no longer be

       pursued due to res judicata when the plaintiff’s action addressing the same subject matter had

       gone to final judgment).

¶ 46          As noted above, the doctrine of res judicata extends to what was actually decided in the

       first action as well as to matters that could have been decided in the first action. River Park, 184
Ill. 2d at 302. Robert’s malpractice claim is based on the same group of operative facts as his

       prior fee petition. Robert could have pursued these claims at that time but failed to do so. In

       addition, Robert cannot now pursue his malpractice claim because, were he successful, his

       malpractice claim would effectively nullify the prior judgment on the fee petition, as the

       damages he seeks now are not related to the division of his pension but are only attorney fees,

       including those attorney fees determined by the court on the fee petition. The trial court properly

       found that res judicata bars this claim.




                                                       33 

       1-17-0777



¶ 47          Regarding the second proposition, that this case involves a continuing wrong, Robert

       maintains that we should find an exception for the application of the doctrine of res judicata

       here, where the he is the victim of a continuing wrong that started with the attorney negligence

       alleged in the malpractice claim but continued via the appellate review, the remand, the

       dismissal, and now this appeal. Initially, we note that plaintiff has waived this argument by

       failing to raise it in the trial court. Robinson, 201 Ill. 2d at 413 (an appellant may not raise an

       issue for the first time on appeal; issues not raised below are considered waived). Waiver aside,

       the exception for continuing conduct does not apply here, where the alleged wrong is neither

       continuing nor recurring. Rather, Robert contends the defendants committed legal malpractice

       during their representation of him in his dissolution case. The specific conduct at issue occurred

       when the MSA was executed and submitted to the circuit court in October 2012. The fee

       judgment was not entered until August 2013. Additionally, the defendants were given leave to

       withdraw as counsel prior to the fee petition being heard. Robert argued in opposition to the fee

       petition that defendants had to file a motion seeking to clarify language in the judgment and that

       Robert subsequently had to hire new counsel to address the same issue due to defendants’ lack of

       success. Robert’s malpractice claim is based on those same criticisms of defendants’ work. There

       is no recurrent or continuing wrong here, and the trial court properly found that res judicata bars

       this claim.

¶ 48          Finally, as to the third proposition, that fundamental fairness compels this court to reverse

       the dismissal, Robert urges us to find that “[i]f there is a set of facts that fits [the fundamental

       fairness exception], it is this case” and that res judicata should not apply for fairness reasons

       because he would not have been able to obtain a full remedy in the fee petition proceeding. We

       disagree. We understand that Robert is on the hook for a large sum of attorney fees. Nonetheless,


                                                       34 

       1-17-0777



       Robert was not restricted to merely contesting the fees he owed but could have filed a

       counterclaim in response to the fee petition. Again, the malpractice claim and the earlier fee

       petition pertain to the same operative core of facts, and the malpractice claim was properly

       barred by the doctrine of res judicata.

¶ 49          In summary, Robert’s malpractice suit is an improper attack on the trial court’s ruling

       that found the attorney fees were fair, reasonable, and necessary. The trial court has already

       ruled, over Robert’s objection, that all of defendant’s fees for their legal services were “fair

       reasonable and necessary.” Robert failed to appeal that ruling and cannot now appeal it by

       default.

¶ 50                                             III. CONCLUSION

¶ 51          Accordingly, for all of the foregoing reasons, the decision of the circuit court of Cook

       County is affirmed.

¶ 52          Affirmed.




                                                       35